DETAILED ACTION
This Office action is in response to the amendment filed on 16 December 2021.  Claims 9-12, 14-18 are pending in the application.  Claims 15-18 are newly submitted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney James M. O’Neil Reg. #69,924 on 3 March 2022.

The application has been amended as follows: 
In the claims:
Claim 15, in line 15, “first lattice transition layer” has been deleted and replaced with – third lattice transition layer --.
Claim 15, in line 15, after “higher aluminum content”, “as” has been deleted and replaced with 
–than--.

Reasons for Allowance

Claims 9-12 and 14-18 have been allowed.
The following is an examiner’s statement of reasons for allowance: Guo et al., US PG pub. 20040119063 A1 is related to III-V semiconductor devices. Guo teaches a type IV semiconductor substrate (210, fig. 5) comprising a main surface (surface of the substrate 210); a type III-V semiconductor lattice transition region (222, 220 and 224, fig. 5) formed over the main surface (surface of a third metallic concentration that is higher than the first metallic concentration; and a fourth lattice transition layer (224, fig. 5; GaN) formed over the third lattice transition layer (220, fig. 5;¶0048;AlN), the third lattice transition layer (220, fig. 5;¶0048;AlN) having a fourth metallic concentration that is lower than the first metallic concentration, Guo does discloses in ¶0048 Preferably, each of layers 220 and 222 is formed from a pure nitride semiconductor selected from the group consisting of gallium nitride, aluminum nitride and aluminum gallium nitride, i.e., the group of semiconductors defined by the stoichiometric formula Al.sub.RGa.sub.(1-R)N, with the layers having unequal values of R. That is, layer 220 has the formula Al.sub.XGa.sub.(1-x)N, whereas layer 222 has the formula Al.sub.YGa.sub.(1-y)N, where X not equal to Y, since X cannot equal to Y, Since Guo discloses third metallic concentration layer is substantially pure aluminum nitride which has a higher metallic concentration than the first metallic concentration Al0.3Ga0.7N. Guo also teaches fourth metallic concentration reference 224 a GaN with Aluminum concentration lower than the first metallic concentration Al0.3Ga0.7N, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to compare of the aluminum of third metallic concentration have a higher aluminum metallic concentration than first metallic independent claim 9. Guo fails to teach that a first lattice transition layer formed over the type IV semiconductor substrate, wherein the first lattice transition layer is a layer of GaN or AlGaN; a third lattice transition layer formed over the first lattice transition layer, wherein the first lattice transition layer is a layer of AlGaN with a higher aluminum content as the first lattice transition layer; a fourth lattice transition layer formed over the third lattice transition layer, wherein the fourth lattice transition layer is a layer of AlGaN with a lower aluminum content as the first lattice transition layer, as recited in independent claim 15. Claims 10-12, 14, and 16-18 contain allowable subject matter by virtue of their dependency.

    PNG
    media_image1.png
    367
    817
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822


/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822